[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (ADDENDUM)
The Memorandum of Decision dated June 16, 1997 is amended/expanded as follows: Payments of use and occupancy of $1200.00 each are due and payable on or before June 27 and July 11, 1997 respectively, prior to 4:00 P.M. at the offices of Bernblum  Greenberg, One Whitney Ave., New Haven, Ct. and to Bernblum  Greenberg Trustees for J.  J. Benevento (if by certified check or money order), in good funds.
By The Court
Bruce L. LevinJudge of The Superior Court
CT Page 2588